Citation Nr: 1742332	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-31 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for seizures, to include as secondary to posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an initial disability rating in excess of 10 percent for the hiatal hernia with gastroesophageal reflux disease and esophagitis (hiatal hernia disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from June 1969 to February 1971.  He was awarded the Bronze Star Medal and the Valorous Unit Award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The August 2012 rating decision (mailed in September 2012) denied service connection for seizures.  The appellant timely appealed the August 2012 rating decision's denial of service connection for seizures with a notice of disagreement received by VA in February 2013.  After the issuance of a statement of the case in October 2013, the appeal with respect to the issue of service connection for seizures was perfected with a timely filing of a VA Form 9 as a substantive appeal in November 2013.

The October 2013 decision granted service connection for hiatal hernia and assigned an evaluation of 10 percent.  In the aforementioned November 2013 VA Form 9, the Veteran expressed that his desire to appeal the issue of an increased initial rating for the hiatal hernia disability.  With respect to the portion pertaining to the hiatal hernia disability, the Board construes the Veteran's November 2013 VA Form 9 as a notice of disagreement with regard to the October 2013 decision, not as a substantive appeal.  In April 2017, the RO issued a rating decision continuing the evaluation of the hiatal hernia disability as 10 percent disabling. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of a higher initial disability rating for the hiatal hernia with gastroesophageal reflux disease and esophagitis, as discussed in the introduction above, the October 2013 rating decision by the RO granted service connection for hiatal hernia and assigned an evaluation of 10 percent, and the Board construes the Veteran's November 2013 VA Form 9 as a notice of disagreement with regard to the October 2013 decision, not as a substantive appeal.  Although the issue was subsequently considered, this was done in an April 2017 rating decision and not a statement of the case.  Without a statement of the case, the Veteran lacks the ability to perfect an appeal.  The Board is obligated to remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (concluding that the Board erred in not remanding a claim to a regional office for issuance of a statement of the case on the denial of that claim).

With respect to the issue of service connection for seizures, to include as secondary to PTSD and depression, additional development is required before the Board can adjudicate the issues on appeal.  In August 2012 a VA examiner opined that it was not at least as likely as not that the Veteran's seizures were incurred in or caused by his military service.  08/17/2012, VBMS entry, VA Examination, at 17.  The VA examiner's sole reasoning was that there was no documentation to support such a nexus between the Veteran's seizures and service.  Id.  However, the Veteran has consistently reported having a seizure for the first time approximately two years following service.  E.g., 02/22/2013, VBMS entry, VA 21-4138, Statement in Support of Claim, at 3; 08/07/2012, VBMS entry, VA 21-4138, Statement in Support of Claim, at 1.  The Veteran has also submitted lay testimonials pertaining to his seizures.  02/22/2013, VBMS entry, Buddy / Lay Statement (Spouse), at 1; 02/22/2013, VBMS entry, Buddy / Lay Statement (A.J.), at 1.  The August 2012 VA examiner's opinion is inadequate because it does not consider lay statements and fails to include a supporting rationale for conclusions.  As such, the AOJ should obtain an additional opinion.  Moreover, the August 2012 VA examination does not address whether the Veteran's seizures are secondary to his PTSD and depression, which are symptoms of his service-connected anxiety disorder.  08/17/2012, VBMS entry, VA Examination, at 17.

For all the above reasons, the Board finds that the August 2012 VA examination is not adequate for adjudication purposes.  Accordingly, the Board finds that an additional examination is necessary in order to obtain adequate nexus opinions on the relationship of the seizures with the Veteran's service and to his PTSD and depression.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Sanders v. Principi, 17 Vet. App. 232 (2003); Stegall, 11 Vet. App. at 271; Hicks v. Brown, 8 Vet. App. 417, 422 (1995)) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case regarding the issue of entitlement to an initial disability rating in excess of 10 percent for the hiatal hernia with gastroesophageal reflux disease and esophagitis.  Only if this claim is perfected should this matter be returned to the Board.

2.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from March 2017 to the present.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

3.  After all development has been completed and returned from step 2 above, schedule the Veteran for an examination of his seizures by an examiner other than the one who conducted the August 2012 VA examination.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner, other than the one who conducted the August 2012 VA examination, answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Are any seizures shown or treated at any time during the claim period (from March 2012 to the present) at least as likely as not (50 percent or greater probability) related to active service?

 b.  Are any seizures shown or treated at any time during the claim period (from March 2012 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected anxiety, to include threshold PTSD, and depression?

 c.  Have any seizures shown or treated at any time during the claim period (from March 2012 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected anxiety, to include threshold PTSD, and depression?  If aggravation is found, provide a baseline level or baseline levels of the seizure disability prior to aggravation.

Consider all lay and medical evidence, including the Veteran's statements in August 2012 and February 2013 explaining the progression of his seizures from 1973.  Furthermore, consider lay statements provided by A.J. in October 2012 and the Veteran's spouse in February 2013.  Consider also the Veteran's private medical records diagnosing his seizures from 2002.  Consider the August 2012 VA examination and the February 2012 disability benefits questionnaire completed by his private provider.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from steps 2-3 above, if any benefit sought remains denied, issue a supplemental statement of the case regarding the issue of entitlement to service connection for seizures, to include as secondary to posttraumatic stress disorder (PTSD) and depression, with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.



	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

